I concur in the judgment. As to the question whether Mr. Sargent was present at the time when Mr. Campbell made the waiver, there is an issue of fact which has not been determined. He claims that he was temporarily absent from the courtroom at that time, and had no opportunity to object. But whether he was actually present or not, I think he should be bound by Mr. Campbell's waiver. His temporary absence from the courtroom during the trial, considering the manner in which the proceeding had been conducted, must have been upon at least a tacit understanding that during such absence Mr. Campbell was to protect their common interests.